Name: 72/144/EEC: Commission Decision of 22 March 1972 supplementing the Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organization of agricultural markets
 Type: Decision
 Subject Matter: beverages and sugar;  food technology;  trade policy;  agricultural policy
 Date Published: 1972-03-25

 Avis juridique important|31972D014472/144/EEC: Commission Decision of 22 March 1972 supplementing the Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organization of agricultural markets Official Journal L 072 , 25/03/1972 P. 0022 - 0022 Finnish special edition: Chapter 3 Volume 4 P. 0093 Danish special edition: Series II Volume II P. 0038 Swedish special edition: Chapter 3 Volume 4 P. 0093 English special edition: Series II Volume II P. 0037 COMMISSION DECISION of 22 March 1972 supplementing the Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organization of agricultural markets (72/144/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities; Having regard to the provisional rules of procedure of the Commission 1 of 6 July 1967, as amended by the Decision 2 of 2 July 1970; Whereas by its Decision 3 of 3 April 1968, as last supplemented by its Decision 4 of 26 May 1971, the Commission instituted a system authorizing the adoption of certain management measures within the framework of the common organization of agricultural markets; Whereas the reasons which led the Commission to introduce this system also apply to the fixing of the export levies referred to in Article 16 of Council Regulation No 1009/67/EEC 5 of 18 December 1967 on the common organization of the market in sugar; Whereas Article 2 of Council Regulation (EEC) No 2049/69 6 of 17 October 1969 laying down general rules for the denaturing of sugar for animal feed provides that denaturing premiums are fixed uniformly throughout the Community or as the result of an invitation to tender ; whereas in the latter case the invitation to tender must relate to the amount of the denaturing premium ; whereas to this end Article 4 (3) of Regulation (EEC) No 2049/69 provides for the fixing of a maximum amount or for a decision not to proceed with the invitation to tender; Whereas in view of trade requirements the maximum amount of the denaturing premium for sugar and the uniform denaturing premium referred to in Articles 3 and 4 of Regulation (EEC) No 2049/69 must be fixed within a short period of time after the expiry of the time limit for the submission of tenders or after studying the factors of the market situation leading to the fixing or alteration of the uniform denaturing premium ; whereas the authorizing procedure should be used in these cases and the Decision of 3 April 1968 referred to above should be supplemented accordingly, HAS DECIDED AS FOLLOWS: Article 1 1. The following subparagraphs shall be added to Article 1 (1) (d) of the Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organization of agricultural markets: "- the uniform denaturing premium, the maximum amounts of the denaturing premium or the decision not to proceed with the invitation to tender provided for in Articles 2 (1) and 4 (3) of Council Regulation (EEC) No 2049/69 of 17 October 1969 laying down general rules for the denaturing of sugar for animal feed; - the export levies provided for in Article 16 (5) of Regulation No 1009/67/EEC." 2. A reference to Article 9 of Regulation (EEC) No 258/72 shall be substituted for the reference to Article 7 of Regulation (EEC) No 1987/69 in the third of Article 1 (1) (d) of the Decision referred to above. Article 2 This Decision shall enter into force on 27 March 1972. It shall be published in the Official Journal of the European Communities. Done at Brussels, 22 March 1972. For the Commission The President S.L. MANSHOLT 1OJ No 147, 11.7.1967, p. 1. 2OJ No L 145, 3.7.1970, p. 28. 3OJ No L 89, 10.4.1968, p. 13. 4OJ No L 115, 27.5.1971, p. 44. 5OJ No 308, 18.12.1967, p. 1. 6OJ No L 263, 21.10.1969, p. 1.